Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to the
                             Illinois Official Reports                         accuracy and
                                                                               integrity of this
                                                                               document
                                       Appellate Court                         Date: 2018.07.30
                                                                               12:47:09 -05'00'




           Grimes v. Sage Telecom Communications, LLC, 2018 IL App (1st) 171455



Appellate Court         MAURICE H. GRIMES, on Behalf of Himself and All Persons
Caption                 Similarly Situated, Plaintiff-Appellant, v. SAGE TELECOM
                        COMMUNICATIONS, LLC, Defendant-Appellee.



District & No.          First District, Fifth Division
                        Docket No. 1-17-1455



Filed                   June 1, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 2016-CH-14790;
Review                  the Hon. David Atkins, Judge, presiding.



Judgment                Affirmed.


Counsel on              Russell C. Green, of Chicago, for appellant.
Appeal
                        Trent P. Cornell, of Troutman Sanders, of Chicago, for appellee.



Panel                   JUSTICE HALL delivered the judgment of the court, with opinion.
                        Presiding Justice Reyes and Justice Lampkin concurred in the
                        judgment and opinion.
                                              OPINION

¶1       The plaintiff, Maurice H. Grimes, on behalf of himself and all persons similarly situated,
     brought a class action suit against the defendant, Sage Telecom Communications, LLC,
     seeking damages for breach of contract between the defendant and the plaintiff and other
     consumers. The plaintiff had not yet filed a motion to certify the class when the defendant
     made a tender of relief to him. The circuit court granted the defendant’s motion to dismiss
     pursuant to section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West
     2016)).
¶2       The plaintiff appeals, contending that the circuit court erred in dismissing his complaint.
     The plaintiff requests that this court determine that to be effective, statutory costs—whether
     specifically requested or not—must be included in the tender of relief. He further requests that
     we revisit cases holding that a class action is moot if a tender of relief is made before the
     plaintiff files a motion for certification of the class. For reasons discussed below, we affirm the
     dismissal of the plaintiff’s complaint.

¶3                                         BACKGROUND
¶4       The following facts are taken from the pleadings contained in the record on appeal.
¶5       On November 10, 2016, the plaintiff filed his class action complaint for breach of contract.
     The complaint alleged that the defendant provided telephone service to him for which he paid a
     monthly charge of $53.84, in advance. Due to a service interruption between August 28, and
     September 10, 2015, the plaintiff, along with other customers of the defendant, was without
     telephone service, depriving him of the ability to conduct business and personal matters over
     the telephone. The plaintiff sought relief as follows:
                 “A. for an order determining that this action may proceed as a class action, and
             designating the appropriate class;
                 B. for a declaratory judgment determining the rights of the class members to a
             refund of a portion of their monthly fees;
                 C. for damages for a pro rata share of each class member’s monthly fees paid to [the
             defendant] in such sum as the evidence may support;
                 D. for such other relief as may be necessary and appropriate.”
¶6       The defendant was served with summons on November 28, 2016. At the request of the
     defendant, the plaintiff agreed to extend the time for it to answer the complaint or otherwise
     plead to January 25, 2017.
¶7       In a hand-delivered letter dated January 19, 2017, the defendant offered to resolve the
     dispute and enclosed a cashier’s check in the amount of $100 payable to the plaintiff. The
     defendant requested that on or before January 20, 2017, the plaintiff notify the defendant that
     he was dismissing the complaint with prejudice. Otherwise, the defendant would file a section
     2-619 motion to dismiss the complaint.
¶8       On January 20, 2017, the defendant filed its appearance and a motion to dismiss. In the
     motion, the defendant alleged that the tendered amount of $100 covered the full monthly
     payment of $53.84 plus interest. The defendant further alleged that the plaintiff had agreed to
     the extension of time and had not filed a motion to certify the class. Finally, the defendant


                                                  -2-
       pointed out that Illinois courts have held that a voluntary acceptance of the tender by a plaintiff
       was not required.
¶9         On February 6, 2017, the plaintiff filed a motion for certification of the class. He also filed
       a memorandum of law in response to the motion to dismiss. In the memorandum, the plaintiff
       argued that the defendant’s tender of $100 did not constitute complete relief in that it did not
       include the cost he incurred in filing the complaint and the service of process fee. He alleged
       that the defendant was not acting in good faith when it requested the extension of time to
       respond to the complaint but never mentioned the possibility of a settlement.
¶ 10       In its reply, the defendant pointed out that the plaintiff’s actual damages for the two-week
       loss of service was $26.92, and with prejudgment interest at 5%, the total amount was $28.94.
       Therefore, its $100 tender was in excess of the full amount of the plaintiff’s damages. The
       defendant maintained that the plaintiff was not required to wait until after the defendant
       appeared to file his motion to certify the class. On March 29, 2017, the circuit court ordered the
       parties to file supplemental memoranda addressing the costs issue.
¶ 11       On May 3, 2017, after considering the briefs and arguments, the circuit court granted the
       defendant’s motion. In its order, the court noted that, generally, a class action complaint is
       moot where the putative class representative’s claims are resolved prior to the filing of a
       motion for class certification. The court further noted that the plaintiff did not dispute that “he
       did in fact receive tender of the full amount he individually sought in his complaint, and that
       such tender was received prior to any motion for class certification being filed in this matter.”
       Citing Hillenbrand v. Meyer Medical Group, S.C., 308 Ill. App. 3d 381 (1999), the circuit
       court found that, to be effective, the tender of relief did not require the inclusion of fees and
       costs. The court concluded that the plaintiff’s claim was moot and dismissed the case with
       prejudice.
¶ 12       The plaintiff filed a timely notice of appeal from the circuit court’s May 3, 2017, order
       dismissing the complaint with prejudice.

¶ 13                                           ANALYSIS
¶ 14       On appeal, the plaintiff contends that without the inclusion of the costs of filing his
       complaint and the service of summons on the defendant, the defendant’s tender was not
       effective, as it did not give him complete relief. In addition, the plaintiff seeks modification of
       existing case law requiring him to file a motion to certify the class prior to a tender of relief
       offer to avoid dismissal on mootness grounds.

¶ 15                                      I. Standard of Review
¶ 16       Dismissal pursuant to section 2-619 is reviewed de novo. Barber v. American Airlines,
       Inc., 241 Ill. 2d 450, 455 (2011). A section 2-619 motion to dismiss admits the legal
       sufficiency of the complaint but asserts an affirmative defense or other matter that avoids or
       defeats the plaintiff’s claim. Barber, 241 Ill. 2d at 455. De novo review also applies to the
       construction of a statute. In re Marriage of Baumgartner, 384 Ill. App. 3d 39, 48 (2008).




                                                    -3-
¶ 17                                             II. Discussion
¶ 18                                                 A. Costs
¶ 19       The plaintiff contends that the cost of filing the complaint and the service of process fee
       must be included in the tender for it to be effective. In support of his contention, he relies on
       sections 5-108 and 5-126 of the Code (735 ILCS 5/5-108, 5-126 (West 2016)). We note that
       the plaintiff does not contend that the tender was conditional.1
¶ 20       An award of costs under section 5-108 of the Code is appropriate only where a plaintiff
       recovers a judgment in an action for damages. Hillenbrand, 308 Ill. App. 3d at 389. In the
       present case, the defendant’s tender of relief was not the result of a judgment entered in the
       plaintiff’s favor; rather, the tender resulted in a judgment of dismissal of the plaintiff’s
       complaint in favor of the defendant. See Hillenbrand, 308 Ill. App. 3d at 389. Therefore,
       section 5-108 does not require that, to be effective, the tender must include the court costs
       incurred by the plaintiff in initiating the litigation.
¶ 21       Section 5-126 provides as follows:
               “Costs after tender. Whoever is guilty of a trespass or injury or whoever owes another
               unliquidated damages or demands arising out of a contract may at any time, before or
               after suit is brought, tender what he or she shall conceive sufficient amends for the
               injury done or to pay the unliquidated damages or demands; and if suit has been
               commenced, also the costs of suit up to the time of making the tender. If it appears that
               the sum tendered was sufficient amends for the injury done or to pay the damages, and
               if suit has been commenced was also sufficient to pay the costs of suit up to the time of
               making the tender, the plaintiff shall not be allowed to recover any costs incurred after
               the tender, but shall be liable to the defendant for the defendant’s costs incurred after
               that time.” 735 ILCS 5/5-126 (West 2016).
¶ 22       The plaintiff’s reliance on section 5-126 of the Code is also misplaced. The record on
       appeal supports the defendant’s assertion that the plaintiff did not raise this argument in the
       circuit court. There is no mention of section 5-126 in the plaintiff’s response to the motion to
       dismiss or in his supplemental memorandum on the issue of costs. The plaintiff did not address
       the defendant’s assertion of forfeiture in his reply brief.
¶ 23       “A reviewing court will not consider on review issues and arguments which were not
       presented to or considered by the trial court.” Jeanblanc v. Sweet, 260 Ill. App. 3d 249, 254
       (1994). Where aspects of the arguments the defendants raised on appeal were distinct from the
       ones they raised in the trial court, their appellate contentions were forfeited. Jeanblanc, 260 Ill.
       App. 3d at 254.2 However, forfeiture does not bar this court from considering an issue or

           1
              In G.M. Sign, Inc. v. Swiderski Electronics, Inc., 2014 IL App (2d) 130711, the appellate court
       held that the dismissal of the class action complaint on the grounds of mootness was error where the
       tender of relief was conditioned on its acceptance within 12 days. The offer had expired by the time the
       defendant moved to dismiss. G.M. Sign, Inc., 2014 IL App (2d) 130711, ¶ 33 (to moot a plaintiff’s
       claim, the offer must be unconditional).
            2
               The court in Jeanblanc used the term “waiver.” Whereas “waiver” is the intentional
       relinquishment of a known right, “forfeiture” refers to issues that could have been raised but were not,
       and are therefore barred. See Maniez v. Citibank, F.S.B., 404 Ill. App. 3d 941, 947-48 (2010). The term
       “forfeiture” rather than “waiver” described the basis for the court’s refusal to consider the appellate
       arguments in Jeanblanc.

                                                      -4-
       argument. See Maniez v. Citibank, F.S.B., 404 Ill. App. 3d 941, 948 (2010) (the principles of
       waiver and forfeiture are binding on the parties but do not limit the reviewing court’s
       jurisdiction).
¶ 24        There are obvious distinctions between a tender under section 5-126 and a tender to the
       named plaintiff in a class action suit. Section 5-126 deals only with limiting the expenditure of
       costs when a sufficient offer of settlement is made. The tender can be made at any time and
       does not control the viability of the suit. In a class action suit, such as the one in this case, the
       tender renders the suit moot, regardless of whether the named plaintiff accepts the tender, if
       made prior to the plaintiff’s filing of a motion to certify the class.
¶ 25        The plaintiff forfeited his argument based on section 5-126 of the Code. Even in the
       absence of forfeiture, we conclude that section 5-126 does not apply to a tender of relief to the
       named plaintiff in a class action suit.
¶ 26        The plaintiff maintains that his general prayer for relief should be read to include a request
       for costs. We disagree. Section 2-604 of the Code (735 ILCS 5/2-604 (West 2016)) provides in
       pertinent part as follows:
                “Prayer for Relief. *** Except in case of default, the prayer for relief does not limit the
                relief obtainable, but where other relief is sought the court shall, by proper orders, and
                upon terms that may be just, protect the adverse party against prejudice by reason of
                surprise.” 735 ILCS 5/2-604 (West 2016).
¶ 27        In Kleczek v. Jorgensen, 328 Ill. App. 3d 1012 (2002), the reviewing court held that a
       general prayer for relief in a complaint, for “ ‘any other relief as the court deems equitable and
       proper’ ” was not a “ ‘specific prayer’ ” within the meaning of section 2-604. See Kleczek, 328
Ill. App. 3d at 1026-27 (where the complaint requested rescission, the general prayer for relief
       did not forewarn the defendants that the plaintiffs would seek the difference between the
       rescission amount and the sale price as a measure of damages).
¶ 28        Likewise, in the present case, the plaintiff requested specific relief in the form of
       reimbursement of a portion of the monthly charge based on the two-week service interruption.
       He did not request costs as part of the relief sought, and his prayer “for such other relief as may
       be necessary and appropriate” was not a specific prayer within the meaning of section 2-604 of
       the Code.
¶ 29        In sum, the plaintiff was not entitled to the inclusion of costs in the defendant’s tender to
       afford him the complete relief he sought in his complaint.

¶ 30                                   B. Motion to Certify the Class
¶ 31       The plaintiff contends that the defendant’s actions in requesting an extension of time to
       respond to the complaint and then presenting a tender of relief amounted to a “pick off” of the
       putative class representative. Relying on Arriola v. Time Insurance Co., 323 Ill. App. 3d 138
       (2001), he maintains that the “pick off” is an exception to a dismissal based on mootness where
       there has been a tender of relief. However, in Barber, our supreme court specifically rejected
       the “pick off” exception. Barber, 241 Ill. 2d at 459.
¶ 32       The court in Barber traced the origins of the “pick off” exception to Arriola, where, in
       dicta, the appellate court held that the plaintiff must have a reasonable opportunity to move for
       class certification before the case can be dismissed. Barber, 241 Ill. 2d at 458 (citing Arriola,
323 Ill. App. 3d at 152). The court in Barber agreed with Justice Cahill, who dissented in the

                                                     -5-
       appellate decision in Barber, that the exception “ ‘has no basis in the law.’ ” Barber, 241 Ill. 2d
       at 458-59 (quoting Barber v. American Airlines, Inc., 398 Ill. App. 3d 868, 889 (2010) (Cahill,
       P.J., dissenting)).
¶ 33        The plaintiff contends that allowing the defendant to remove him as the class
       representative leads to an unreasonable result and is bad policy. He points out that he agreed to
       the extension requested by the defendant as a professional courtesy and that settlement was not
       mentioned or discussed at that time. The plaintiff further points out that until the defendant
       appeared, he had no one upon whom to serve the motion to certify the class, and he could not
       initiate any discovery without a court order. See Ill. S. Ct. R. 201(d) (eff. July 30, 2014).
       Therefore, his February 6, 2017, motion to certify the class was filed “[a]s soon as practicable
       after the commencement of an action brought as a class action.” 735 ILCS 5/2-802 (West
       2016). The plaintiff maintains that he was denied an award of costs only because he sought to
       represent a class. Had he brought an individual claim, under section 5-126 he would be entitled
       to those same costs.
¶ 34        As an appellate court, we are bound to follow the holding in Barber. “Once our supreme
       court has declared the law with respect to an issue, this court must follow that law, as only the
       supreme court has authority to overrule or modify its own decisions.” John Crane, Inc. v.
       Admiral Insurance Co., 2013 IL App (1st) 093240-B, ¶ 69. Moreover, nothing prevented the
       plaintiff from filing his motion to certify the class at any time at the time of or after filing the
       class action complaint. He was not required to wait until the defendant filed an appearance. See
       Ballard RN Center, Inc. v. Kohll’s Pharmacy & HomeCare, Inc., 2015 IL 118644, ¶ 44 (where
       the plaintiff’s motion for class certification was filed concurrently with the class action
       complaint, it was pending before the tender of relief and precluded the finding of mootness).
       Any need for additional discovery or further development of the facts to support the motion for
       class certification is left to the discretion of the trial court. Ballard RN Center, Inc., 2015 IL
118644, ¶ 43 (rejecting the argument that the motion to certify must be meritorious to bar the
       finding of mootness based on the tender of relief). Finally, we observe that it was the plaintiff
       who chose to pursue his claim against the defendant in a class action suit rather than as an
       individual.

¶ 35                                        CONCLUSION
¶ 36       For all the foregoing reasons, we conclude that the defendant’s tender mooted the
       plaintiff’s class action, and the dismissal of the complaint was proper. Gatreaux v. DKW
       Enterprises, LLC, 2011 IL App (1st) 103482, ¶ 32. The judgment of the circuit court
       dismissing the complaint with prejudice is affirmed.

¶ 37      Affirmed.




                                                    -6-